Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CPR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group 1, claims 1, 19-22, 31-33 and 35-38 drawn to an embodiment of an optical unit comprising a lens and a frame having different a coefficient of thermal expansion (CTE); 

Group 2 claims 1, 2-5, 10, 12-13 and 15 drawn to an embodiment of an optical unit further comprising wherein the frame comprises multiple grooves that have at least one microscopic dimension; 

Group 3, claims 1 and 17-18 drawn to an embodiment of an optical unit further comprising wherein the lens comprises multiple grooves; 

Group 4, claims 1 and 24 drawn to an embodiment of an optical unit further comprising wherein the frame is configured to move in response to an actuation; 

Group 5, claims 1 and 25-27 drawn to an embodiment of an optical unit further comprising one or more flexures; 

Group 6, claims 1 and 30 drawn to an embodiment of an optical unit further comprising an additional lens. 

The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Regarding claim 1, Krier (US 20160303970) teaches an optical unit (abstract; figs. 4A-D), that comprising: a lens (430) and a frame (400) that is configured to support the lens (fig. 4A-D; ¶[0029]); wherein the lens has a coefficient of thermal expansion (CTE) of a first value; wherein the frame has a CTE of a second value; wherein the first value differs from the second value (fig. 4A-D; ¶[0036]); and wherein at least one of the lens (430) and the frame (400) comprises a flexible interface (450) for compensating for differences between thermal expansions of the lens and of the frame (¶[0032]).

	Therefore, there is lack of unity a posteriori, since the technical features described above are not technical features that define a contribution over the prior art.



A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR l.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CPR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CPR 1.48(b) and by the fee required under 37 CPR 1.17(i).
 
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872